

116 HR 1048 IH: Yakima River Basin Water Enhancement Project Phase III Act
U.S. House of Representatives
2019-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1048IN THE HOUSE OF REPRESENTATIVESFebruary 7, 2019Mr. Newhouse (for himself and Ms. Schrier) introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo authorize phase III of the Yakima River Basin Water Enhancement Project, and for other purposes.
	
 1.Short titleThis Act may be cited as the Yakima River Basin Water Enhancement Project Phase III Act. 2.Authorization of phase III (a)DefinitionsIn this section:
 (1)Integrated PlanThe term Integrated Plan means the Yakima River Basin Integrated Water Resource Management Plan, the Federal elements of which are known as phase III of the Yakima River Basin Water Enhancement Project, as described in the Bureau of Reclamation document entitled Record of Decision for the Yakima River Basin Integrated Water Resource Management Plan Final Programmatic Environmental Impact Statement and dated March 2, 2012.
 (2)Irrigation entityThe term irrigation entity means a district, project, or State-recognized authority, board of control, agency, or entity located in the Yakima River basin that manages and delivers irrigation water to farms in the Yakima River basin.
 (3)Proratable irrigation entityThe term proratable irrigation entity means an irrigation entity that possesses, or the members of which possess, proratable water (as defined in section 1202 of Public Law 103–434 (108 Stat. 4551)).
 (4)SecretaryThe term Secretary means the Secretary of the Interior. (5)StateThe term State means the State of Washington.
 (6)Total water supply availableThe term total water supply available has the meaning given the term in applicable civil actions, as determined by the Secretary. (7)Yakima River Basin Water Enhancement ProjectThe term Yakima River Basin Water Enhancement Project means the Yakima River basin water enhancement project authorized by Congress pursuant to title XII of Public Law 103–434 (108 Stat. 4550; 114 Stat. 1425) and other Acts (including Public Law 96–162 (93 Stat. 1241), section 109 of Public Law 98–381 (16 U.S.C. 839b note), and Public Law 105–62 (111 Stat. 1320)) to promote water conservation, water supply, habitat, and stream enhancement improvements in the Yakima River basin.
				(b)Integrated plan
				(1)Initial development phase
 (A)In generalAs the initial development phase of the Integrated Plan, the Secretary, in coordination with the State and the Yakama Nation, shall identify and implement projects under the Integrated Plan that are prepared to be commenced during the 10-year period beginning on the date of enactment of this Act.
 (B)RequirementThe initial development phase of the Integrated Plan under subparagraph (A) shall be carried out in accordance with—
 (i)this subsection, including any related plans, reports, and correspondence referred to in this subsection; and
 (ii)title XII of Public Law 103–434 (108 Stat. 4550; 114 Stat. 1425). (2)Intermediate and final development phases (A)PlansThe Secretary, in coordination with the State and the Yakama Nation, shall develop plans for the intermediate and final development phases of the Integrated Plan to achieve the purposes of title XII of Public Law 103–434 (108 Stat. 4550; 114 Stat. 1425), including conducting applicable feasibility studies, environmental reviews, and other relevant studies required to develop those plans.
 (B)Intermediate development phaseThe Secretary, in coordination with the State and the Yakama Nation, shall develop an intermediate development phase of the Integrated Plan, to commence not earlier than the date that is 10 years after the date of enactment of this Act.
 (C)Final development phaseThe Secretary, in coordination with the State and the Yakama Nation, shall develop a final development phase of the Integrated Plan, to commence not earlier than the date that is 20 years after the date of enactment of this Act.
 (3)RequirementsThe projects and activities identified by the Secretary for implementation under the Integrated Plan shall be carried out only—
 (A)subject to authorization and appropriation; (B)contingent on the completion of applicable feasibility studies, environmental reviews, and cost-benefit analyses that include favorable recommendations for further project development;
 (C)on public review and a determination by the Secretary that design, construction, and operation of a proposed project or activity is in the best interest of the public; and
 (D)in accordance with applicable laws, including— (i)the National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.); and
 (ii)the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.). (4)Effect of subsectionNothing in this subsection—
 (A)shall be considered to be a new or supplemental benefit for purposes of the Reclamation Reform Act of 1982 (43 U.S.C. 390aa et seq.);
 (B)affects— (i)any contract in existence on the date of enactment of this Act that was executed pursuant to the reclamation laws; or
 (ii)any contract or agreement between the Bureau of Indian Affairs and the Bureau of Reclamation; (C)affects, waives, abrogates, diminishes, defines, or interprets any treaty between the Yakama Nation and the United States; or
 (D)constrains the authority of the Secretary to provide fish passage in the Yakima River basin, in accordance with the Hoover Power Plant Act of 1984 (43 U.S.C. 619 et seq.).
 (5)Progress reportNot later than 5 years after the date of enactment of this Act, the Secretary, in conjunction with the State and in consultation with the Yakama Nation, shall submit to the Committee on Energy and Natural Resources of the Senate and the Committee on Natural Resources of the House of Representatives a progress report on the development and implementation of the Integrated Plan.
				(c)Financing, construction, operation, and maintenance of Kachess Drought Relief Pumping Plant and
			 Keechelus to Kachess Pipeline
				(1)Long-term agreements
 (A)In generalA long-term agreement negotiated pursuant to this section or the reclamation laws between the Secretary and a participating proratable irrigation entity in the Yakima River basin for the non-Federal financing, construction, operation, or maintenance of the Drought Relief Pumping Plant or the Keechelus to Kachess Pipeline shall include provisions regarding—
 (i)responsibilities of each participating proratable irrigation entity for— (I)the planning, design, and construction of infrastructure, in consultation and coordination with the Secretary; and
 (II)the pumping and operational costs necessary to provide the total water supply available that is made inaccessible due to drought pumping during any preceding calendar year, if the Kachess Reservoir fails to refill as a result of pumping drought storage water during such a calendar year;
 (ii)property titles and responsibilities of each participating proratable irrigation entity for the maintenance of, and liability for, all infrastructure constructed under title XII of Public Law 103–434 (108 Stat. 4550; 114 Stat. 1425);
 (iii)operation and integration of the projects by the Secretary in the operation of the Yakima Project; and
 (iv)costs associated with the design, financing, construction, operation, maintenance, and mitigation of projects, with the costs of Federal oversight and review to be nonreimbursable to the participating proratable irrigation entities and the Yakima Project.
 (B)TreatmentA facility developed or operated by a participating proratable irrigation entity under this subsection shall not be considered to be a supplemental work for purposes of section 9(a) of the Reclamation Project Act of 1939 (43 U.S.C. 485h(a)).
					(2)Kachess Reservoir
 (A)In generalAny additional stored water made available by the construction of a facility to access and deliver inactive and natural storage in Kachess Lake and Reservoir under this subsection—
 (i)shall be considered to be Yakima Project water; (ii)shall be used exclusively by the Secretary to enhance the water supply during years for which the total water supply available is not sufficient to provide a percentage of proratable entitlements in order to make that additional water available, in a quantity representing not more than 70 percent of proratable entitlements to the Kittitas Reclamation District, the Roza Irrigation District, or any other proratable irrigation entity participating in the construction, operation, or maintenance costs of a facility under this section, in accordance with such terms and conditions as the districts may agree, subject to the conditions that—
 (I)the Bureau of Indian Affairs, the Wapato Irrigation Project, and the Yakama Nation, on an election to participate, may also obtain water from Kachess Reservoir inactive storage to enhance applicable existing irrigation water supply in accordance with such terms and conditions as the Bureau of Indian Affairs and the Yakama Nation may agree; and
 (II)the additional supply made available under this clause shall be available to participating individuals and entities based on—
 (aa)the proportion that— (AA)the proratable entitlement of each participating individual or entity; bears to
 (BB)the proratable entitlements of all participating individuals and entities; or (bb)such other proportion as the participating entities may agree; and
 (iii)shall not be any portion of the total water supply available. (B)Effect of paragraphNothing in this paragraph affects, as in existence on the date of enactment of this Act, any—
 (i)contract; (ii)law (including regulations) relating to repayment costs;
 (iii)water rights; or (iv)treaty right of the Yakama Nation.
						(3)Project power for Kachess Pumping Plant
 (A)In generalSubject to subparagraphs (B) through (D), the Administrator of the Bonneville Power Administration, pursuant to the Pacific Northwest Electric Power Planning and Conservation Act (16 U.S.C. 839 et seq.), shall provide to the Secretary project power to operate the Kachess Pumping Plant constructed under this section if inactive storage in the Kachess Reservoir is needed to provide drought relief for irrigation.
 (B)Determinations by SecretaryThe project power described in subparagraph (A) may be provided only if the Secretary determines that—
 (i)there are in effect— (I)a drought declaration issued by the State; and
 (II)conditions that have led to 70 percent or lower water delivery to proratable irrigation districts; and
 (ii)it is appropriate to provide the power under that subparagraph. (C)Period of availabilityThe power described in subparagraph (A) shall be provided during the period—
 (i)beginning on the date on which the Secretary makes the determinations described in subparagraph (B); and
 (ii)ending on the earlier of— (I)the date that is 1 year after that date; and
 (II)the date on which the Secretary determines that— (aa)drought mitigation measures are still necessary in the Yakima River basin; or
 (bb)the power should no longer be provided for any other reason. (D)Rate (i)In generalThe Administrator of the Bonneville Power Administration shall provide project power under subparagraph (A) at the then-applicable lowest Bonneville Power Administration rate for public body, cooperative, and Federal agency customer firm obligations on the date on which the authority is provided.
 (ii)No discountsThe rate under clause (i) shall not include any irrigation discount. (E)Local providerDuring any period for which project power is not provided under subparagraph (A), the Secretary shall obtain power to operate the Kachess Pumping Plant from a local provider.
 (F)Other costsThe cost of power for pumping and station service, and the costs of transmitting power from the Federal Columbia River power system to the pumping facilities of the Yakima River Basin Water Enhancement Project, shall be borne by the irrigation districts receiving the benefits of the applicable water.
 (G)Duties of CommissionerFor purposes of this paragraph, the Commissioner of Reclamation shall arrange transmission for any delivery of—
 (i)Federal power over the Bonneville system through applicable tariff and business practice processes of that system; or
 (ii)power obtained from any local provider. (d)Design and use of groundwater recharge projectsThe Secretary, in coordination with the State and the Yakama Nation, may provide technical assistance for, participate in, and enter into agreements, including with irrigation entities for the use of excess conveyance capacity in Yakima River Basin Water Enhancement Project facilities, for—
 (1)groundwater recharge projects; and (2)aquifer storage and recovery projects.
				(e)Operational control of water supplies
 (1)In generalThe Secretary shall retain authority and discretion over the management of Yakima River Basin Water Enhancement Project supplies—
 (A)to optimize operational use and flexibility; and (B)to ensure compliance with all applicable Federal and State laws, treaty rights of the Yakama Nation, and legal obligations, including those under title XII of Public Law 103–434 (108 Stat. 4550; 114 Stat. 1425).
 (2)InclusionThe authority and discretion described in paragraph (1) shall include the ability of the United States to store, deliver, conserve, and reuse water supplies deriving from projects authorized under title XII of Public Law 103–434 (108 Stat. 4550; 114 Stat. 1425).
 (f)Cooperative agreements and grantsThe Secretary may enter into cooperative agreements and make grants to carry out this section, including for the purposes of land and water transfers, leases, and acquisitions from willing participants, subject to the condition that the acquiring entity shall hold title to, and be responsible for, all required operation, maintenance, and management of the acquired land or water during any period in which the acquiring entity holds title to the acquired land.
 (g)Water conservation projectsThe Secretary may participate in, provide funding for, and accept non-Federal financing for water conservation projects, regardless of whether the projects are in accordance with the Yakima River Basin Water Conservation Program established under section 1203 of Public Law 103–434 (108 Stat. 4551), that are intended to partially implement the Integrated Plan by providing conserved water to improve tributary and mainstem stream flow.
			(h)Indian irrigation projects
 (1)In generalThe Secretary, acting through the Commissioner of Reclamation, may contribute funds for the preparation of plans and investigation measures, and, after the date on which the Secretary certifies that the measures are consistent with the water conservation objectives of this section, to any Indian irrigation project—
 (A)that is located in the Pacific Northwest Region; (B)that is identified in the report of the Government Accountability Office numbered GAO–15–453T;
 (C)that has been identified as part of a Bureau of Reclamation basin study pursuant to subtitle F of title IX of Public Law 111–11 (42 U.S.C. 10361 et seq.) to increase water supply for the Pacific Northwest Region; and
 (D)an improvement to which would contribute to the flow of interstate water. (2)Authorization of appropriationsThere is authorized to be appropriated to carry out this subsection $75,000,000.
				3.Modification of purposes and definitions
 (a)PurposesSection 1201 of Public Law 103–434 (108 Stat. 4550) is amended— (1)by striking paragraph (1) and inserting the following:
					
 (1)to protect, mitigate, and enhance fish and wildlife and the recovery and maintenance of self-sustaining harvestable populations of fish and other aquatic life, both anadromous and resident species, throughout their historic distribution range in the Yakima Basin through—
 (A)improved water management and the constructions of fish passage at storage and diversion dams, as authorized under the Hoover Power Plant Act of 1984 (43 U.S.C. 619 et seq.);
 (B)improved instream flows and water supplies; (C)improved water quality, watershed, and ecosystem function;
 (D)protection, creation, and enhancement of wetlands; and (E)other appropriate means of habitat improvement;;
 (2)in paragraph (2), by inserting , municipal, industrial, and domestic water supply and use purposes, especially during drought years, including reducing the frequency and severity of water supply shortages for pro-ratable irrigation entities before the semicolon at the end;
 (3)by striking paragraph (4); (4)by redesignating paragraph (3) as paragraph (4);
 (5)by inserting after paragraph (2) the following:  (3)to authorize the Secretary to make water available for purchase or lease for meeting municipal, industrial, and domestic water supply purposes;;
 (6)by redesignating paragraphs (5) and (6) as paragraphs (6) and (8), respectively; (7)by inserting after paragraph (4) (as redesignated by paragraph (4)) the following:
					
 (5)to realize sufficient water savings from implementing the Yakima River Basin Integrated Water Resource Management Plan, so that not less than 85,000 acre feet of water savings are achieved by implementing the initial development phase of the Integrated Plan pursuant to section 2(b)(1) of the Yakima River Basin Water Enhancement Project Phase III Act, in addition to the 165,000 acre-feet of water savings targeted through the Basin Conservation Program, as authorized on October 31, 1994;;
 (8)in paragraph (6) (as redesignated by paragraph (6))— (A)by inserting an increase in before voluntary; and
 (B)by striking and at the end; (9)by inserting after paragraph (6) (as so redesignated) the following:
					
 (7)to encourage an increase in the use of, and reduce the barriers to, water transfers, leasing, markets, and other voluntary transactions among public and private entities to enhance water management in the Yakima River basin;;
 (10)in paragraph (8) (as so redesignated), by striking the period at the end and inserting ; and; and (11)by adding at the end the following:
					
 (9)to improve the resilience of the ecosystems, economies, and communities in the Yakima River basin facing drought, hydrologic changes, and other related changes and variability in natural and human systems, for the benefit of the people, fish, and wildlife of the region..
 (b)DefinitionsSection 1202 of Public Law 103–434 (108 Stat. 4550) is amended— (1)by redesignating paragraphs (6), (7), (8), (9), (10), (11), (12), (13), and (14) as paragraphs (8), (10), (11), (12), (13), (14), (15), (17), and (18), respectively;
 (2)by inserting after paragraph (5) the following:  (6)Designated Federal officialThe term designated Federal official means the Commissioner of Reclamation (or a designee), acting pursuant to the charter of the Conservation Advisory Group.
 (7)Integrated PlanThe term Integrated Plan has the meaning given the term in section 2(a) of the Yakima River Basin Water Enhancement Project Phase III Act, to be carried out in cooperation with, and in addition to, activities of the State of Washington and the Yakama Nation.;
 (3)by inserting after paragraph (8) (as redesignated by paragraph (1)) the following:  (9)Municipal, industrial, and domestic water supply and useThe term municipal, industrial, and domestic water supply and use means the supply and use of water for—
 (A)domestic consumption (whether urban or rural); (B)maintenance and protection of public health and safety;
 (C)manufacture, fabrication, processing, assembly, or other production of a good or commodity; (D)production of energy;
 (E)fish hatcheries; or (F)water conservation activities relating to a use described in subparagraphs (A) through (E).; and
 (4)by inserting after paragraph (15) (as so redesignated) the following:  (16)Yakima Enhancement Project; Yakima River Basin Water Enhancement ProjectThe terms Yakima Enhancement Project and Yakima River Basin Water Enhancement Project mean the Yakima River basin water enhancement project authorized by Congress pursuant to this Act and other Acts (including Public Law 96–162 (93 Stat. 1241), section 109 of Public Law 98–381 (16 U.S.C. 839b note; 98 Stat. 1340), Public Law 105–62 (111 Stat. 1320), and Public Law 106–372 (114 Stat. 1425)) to promote water conservation, water supply, habitat, and stream enhancement improvements in the Yakima River basin..
 4.Yakima River Basin Water Conservation ProgramSection 1203 of Public Law 103–434 (108 Stat. 4551) is amended— (1)in subsection (a)—
 (A)in paragraph (1)— (i)in the second sentence, by striking title and inserting section; and
 (ii)in the third sentence, by striking within 5 years of the date of enactment of this Act; and (B)in paragraph (2), by striking irrigation and inserting the number of irrigated acres;
 (2)in subsection (c)— (A)in paragraph (2)—
 (i)in each of subparagraphs (A) through (D), by striking the comma at the end of the subparagraph and inserting a semicolon;
 (ii)in subparagraph (E), by striking the comma at the end and inserting ; and; (iii)in subparagraph (F), by striking Department of Wildlife of the State of Washington, and and inserting Department of Fish and Wildlife of the State of Washington.; and
 (iv)by striking subparagraph (G); (B)in paragraph (3)—
 (i)in each of subparagraphs (A) through (C), by striking the comma at the end of the subparagraph and inserting a semicolon;
 (ii)in subparagraph (D), by striking , and at the end and inserting a semicolon; (iii)in subparagraph (E), by striking the period at the end and inserting ; and; and
 (iv)by adding at the end the following:  (F)provide recommendations to advance the purposes and programs of the Yakima Enhancement Project, including the Integrated Plan.; and
 (C)by striking paragraph (4) and inserting the following:  (4)Authority of designated Federal officialThe designated Federal official may—
 (A)arrange and provide logistical support for meetings of the Conservation Advisory Group; (B)use a facilitator to serve as a moderator for meetings of the Conservation Advisory Group or provide additional logistical support; and
 (C)grant any request for a facilitator by any member of the Conservation Advisory Group.; (3)in subsection (d), by adding at the end the following:
				
					(4)Payment of local share by State or Federal Government
 (A)In generalThe State or the Federal Government may fund not more than the 17.5-percent local share of the costs of the Basin Conservation Program in exchange for the long-term use of conserved water, subject to the requirement that the funding by the Federal Government of the local share of the costs shall provide a quantifiable public benefit in meeting Federal responsibilities in the Yakima River basin and the purposes of this title.
 (B)Use of conserved waterThe Yakima Project Manager may use water resulting from conservation measures taken under this title, in addition to water that the Bureau of Reclamation may acquire from any willing seller through purchase, donation, or lease, for water management uses pursuant to this title.;
 (4)in subsection (e), by striking the first sentence and inserting the following: To participate in the Basin Conservation Program, as described in subsection (b), an entity shall submit to the Secretary a proposed water conservation plan.;
 (5)in subsection (i)(3)— (A)by striking purchase or lease each place it appears and inserting purchase, lease, or management; and
 (B)in the third sentence, by striking made immediately upon availability and all that follows through Committee and inserting continued as needed to provide water to be used by the Yakima Project Manager as recommended by the System Operations Advisory Committee and the Conservation Advisory Group; and
 (6)in subsection (j)(4), in the first sentence, by striking initial acquisition and all that follows through flushing flows and inserting acquisition of water from willing sellers or lessors specifically to provide improved instream flows for anadromous and resident fish and other aquatic life, including pulse flows to facilitate outward migration of anadromous fish.
			5.Yakima Basin water projects, operations, and authorizations
 (a)Redesignation of Yakama NationSection 1204(g) of Public Law 103–434 (108 Stat. 4557) is amended— (1)by striking the subsection designation and heading and all that follows through paragraph (1) and inserting the following:
					
						(g)Redesignation of Yakama Indian Nation to Yakama Nation
 (1)RedesignationThe Confederated Tribes and Bands of the Yakama Indian Nation shall be known and designated as the Confederated Tribes and Bands of the Yakama Nation.; and (2)in paragraph (2), by striking deemed to be a reference to the Confederated Tribes and Bands of the Yakama Indian Nation. and inserting deemed to be a reference to the Confederated Tribes and Bands of the Yakama Nation..
 (b)Operation of Yakima Basin projectsSection 1205 of Public Law 103–434 (108 Stat. 4557) is amended— (1)in subsection (a)(4)—
 (A)in subparagraph (A)— (i)in clause (i)—
 (I)by inserting additional after secure; (II)by striking flushing and inserting pulse; and
 (III)by striking uses and inserting uses, in addition to the quantity of water provided under the treaty between the Yakama Nation and the United States;
 (ii)by striking clause (ii); (iii)by redesignating clause (iii) as clause (ii); and
 (iv)in clause (ii) (as so redesignated) by inserting and water rights mandated after goals; and (B)in subparagraph (B)(i), in the first sentence, by inserting in proportion to the funding received after Program;
 (2)in subsection (b), in the second sentence, by striking instream flows for use by the Yakima Project Manager as flushing flows or as otherwise and inserting fishery purposes, as; and (3)in subsection (e), by striking paragraph (1) and inserting the following:
					
 (1)In generalAdditional purposes of the Yakima Project shall be any of the following: (A)To recover and maintain self-sustaining harvestable populations of native fish, both anadromous and resident species, throughout their historic distribution range in the Yakima River basin.
 (B)To protect, mitigate, and enhance aquatic life and wildlife. (C)Recreation.
 (D)Municipal, industrial, and domestic use.. (c)Enhancement of water supplies for Yakima Basin tributariesSection 1207 of Public Law 103–434 (108 Stat. 4560) is amended—
 (1)in the section heading, by striking Supplies and inserting Management; (2)in subsection (a)—
 (A)in the matter preceding paragraph (1), by striking supplies and inserting management; (B)in paragraph (1), by inserting and water supply entities after owners; and
 (C)in paragraph (2)— (i)in subparagraph (A), by inserting that choose not to participate in, or opt out of, tributary enhancement projects pursuant to this section after water right owners; and
 (ii)in subparagraph (B), by inserting nonparticipating before tributary water users; (3)in subsection (b)—
 (A)in paragraph (1)— (i)by striking the paragraph designation and all that follows through (but not limited to)— and inserting the following:
							
 (1)In generalThe Secretary, following consultation with the State of Washington, tributary water right owners, and the Yakama Nation, and on agreement of appropriate water right owners, is authorized to conduct studies to evaluate measures to further Yakima Project purposes on tributaries to the Yakima River. Enhancement programs that use measures authorized by this subsection may be investigated and implemented by the Secretary in tributaries to the Yakima River, including Taneum Creek, other areas, or tributary basins that currently or could potentially be provided supplemental or transfer water by entities, such as the Kittitas Reclamation District or the Yakima-Tieton Irrigation District, subject to the condition that activities may commence on completion of applicable and required feasibility studies, environmental reviews, and cost-benefit analyses that include favorable recommendations for further project development, as appropriate. Measures to evaluate include—;
 (ii)by indenting subparagraphs (A) through (F) appropriately; (iii)in subparagraph (A), by inserting before the semicolon at the end the following: , including irrigation efficiency improvements (in coordination with programs of the Department of Agriculture), consolidation of diversions or administration, and diversion scheduling or coordination;
 (iv)by redesignating subparagraphs (C) through (F) as subparagraphs (E) through (H), respectively; (v)by inserting after subparagraph (B) the following:
							
 (C)improvements in irrigation system management or delivery facilities within the Yakima River basin when those improvements allow for increased irrigation system conveyance and corresponding reduction in diversion from tributaries or flow enhancements to tributaries through direct flow supplementation or groundwater recharge;
 (D)improvements of irrigation system management or delivery facilities to reduce or eliminate excessively high flows caused by the use of natural streams for conveyance or irrigation water or return water;;
 (vi)in subparagraph (E) (as redesignated by clause (iv)), by striking ground water and inserting groundwater recharge and; (vii)in subparagraph (G) (as so redesignated), by inserting or transfer after purchase; and
 (viii)in subparagraph (H) (as so redesignated), by inserting stream processes and before stream habitats; (B)in paragraph (2)—
 (i)in the matter preceding subparagraph (A), by striking the Taneum Creek study and inserting studies under this subsection; (ii)in subparagraph (B)—
 (I)by striking and economic and inserting , infrastructure, economic, and land use; and (II)by striking and at the end;
 (iii)in subparagraph (C), by striking the period at the end and inserting ; and; and (iv)by adding at the end the following:
							
 (D)any related studies already underway or undertaken.; and (C)in paragraph (3), in the first sentence, by inserting of each tributary or group of tributaries after study;
 (4)in subsection (c)— (A)in the subsection heading, by inserting and nonsurface storage after nonstorage; and
 (B)in the matter preceding paragraph (1), by inserting and nonsurface storage after nonstorage; (5)by striking subsection (d);
 (6)by redesignating subsection (e) as subsection (d); and (7)in paragraph (2) of subsection (d) (as so redesignated)—
 (A)in the first sentence— (i)by inserting and implementation after investigation;
 (ii)by striking other before Yakima River; and (iii)by inserting and other water supply entities after owners; and
 (B)by striking the second sentence. (d)Chandler Pumping Plant and powerplant-Operations at Prosser Diversion DamSection 1208(d) of Public Law 103–434 (108 Stat. 4562; 114 Stat. 1425) is amended by inserting negatively before affected.
			